Case 2:17-cv-04942-BWA-MBN Document 72-4 Filed 11/01/18 Page 1 of 26

 

Transcript of the Testimony of
Henry A. Costner

Date taken: January 16, 2018

ee eT

John W. Stone Oil Distributor, L.L.C., et al v. Penn
Maritime, Inc., et al

All electronic deposition & exhibit files
are available at <<<www.psrdocs.com>>>.
Please call or e-mail reporters@psrdocs.com if you need a
Username and Password.

ee ee TO TROT IN

Professional Shorthand Reporters, Inc. |
Phone:504-529-5255 :
Fax:504-529-5257
Email:reporters@psrdocs.com
Internet: http: / /www.psrdocs.com

EXHIBIT

 

   
Case 2:17-cv-04942-BWA-MBN Document 72-4 Filed 11/01/18 Page 2 of 26

Henry A. Costner
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

Sees

Page 16
1 Say we're going port side too. You put the

2 current on the starboard bow with, say, a

anne RR as AeA

3 ten-degree angle to the dock. You're going to
4 close much faster than if you had it ata
5 five-degree angle. So ina three-foot river you

6 might even keep a 20-degree angle to try to get

eRe ET TTT

7 it in. So you just have to watch your heading

aa

8 to the dock and that kind of stuff because the
9 river's going to make you go one way or the

10 other.

Se

SUE

11 Q. What about turning like you did on the

 

12 morning of this incident? Does that make it

13 difficult with a 17-foot river?

Bi
i
:
4

14 A. It makes it more difficult, yes. :
15 Q. How so?
16 A. Same. You know, the current's going to
17 make you cross the river -- You know, any kind

18 of current makes the vessel go one way or the

sai ETRE ER

19 other so you have to account for it.

ER

20 QO. Let's talk about the current. Give me

aA a

21 the current speed and your best estimate at this

seer

22 Goldsboro bend or the Algiers ferry landing,
23 wherever you were starting to make the turn.
24 What's the current there?

25 A. In the neighborhood of close to five

SC

 

SS ag a RT Ta SDS SUSE SSSR GSES SSS SSS ARSE RS aD

Professional Shorthand Reporters, Inc. 1-800-536-5255
Offices in New Orleans and Baton Rouge www.psrdocs.com
Case 2:17-cv-04942-BWA-MBN Document 72-4 Filed 11/01/18 Page 3 of 26

Henry A. Costner
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

 

 

 

Page 17
1 miles an hour.
2 QO. You would agree that that's a very
3 Significant current?
4 A. Yes, sir.
5 Q. And it certainly makes navigation
6 difficult?
7 A. Yes, sir.
8 Q. Do you take any added precautions when
9 you're under these circumstances?
10 A. Yes, sir.
11 Q. Such as?
12 A. Going all the way up there and not
13 turning right off the dock.
14 Q. Okay. All the way up there, where are
15 we talking about?
16 A. Up below the ferry landing going up
17 there where you could actually put the boat in
18 less current so when you start to turn, you drop
19 the head into more current which should help you
20 bring it around.
21 Q. Okay. And in this particular instance
22 we're talking about "going up there." We're
23 talking about leaving Perry Street and going up
24 to around the Algiers ferry crossing?
25 A. Yes, sir.
Professional Shorthand Reporters, Inc. 1-800-536-5255

Offices in New Orleans and Baton Rouge www.psrdocs.com
Case 2:17-cv-04942-BWA-MBN Document 72-4 Filed 11/01/18 Page 4 of 26

Henry A. Costner
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

 

Page 24

1 you're conning the vessel, you're giving rudder ;

2 commands and engine order commands, and if

3 you're on a tug and barge, you're the one

4 steering and actually operating it.

5 Q. Right.

6 A. So you're the one actually with your

7 hands on the stick and hands on the throttle.

8 Q. Now, my understanding, on January 15,

9 2016, you were not conning the LUCIA; correct?
10 A. That is correct.
11 Q. The mate was conning the vessel;
12 correct?
13 A. Correct.
14 Q. In fact, the mate was operating or
15 driving the boat; right?
16 A. Yes, sir.
17 Q. Why were you there?
18 A. They hired us to be there. We give
19 them navigational advice.
20 Q. Okay. What does that mean? :
21 A. You deal with traffic both as far as
22 New Orleans traffic and traffic on the river, |
23 that kind of stuff.
24 Q. Okay. But despite this navigational
25 advice, the operation of the boat is left up to

Professional Shorthand Reporters, Inc. 1-800-536-5255

Offices in New Orleans and Baton Rouge www.psrdocs.com
Case 2:17-cv-04942-BWA-MBN Document 72-4 Filed 11/01/18 Page 5 of 26

Henry A. Costner
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Beer nrc oe aaa aT a eco

Professional Shorthand Reporters, Inc. -
Offices in New Orleans and Baton Rouge

eee

Page 25
either the mate or the captain; is that true?

A. Yes, sir.

FRC eMac ANREP

Saale

Q. And that was particularly true on

Se

January 15, 2016?

eee

A. Yes, sir.

eee

. Q. Up until the time and after this

See ee

collision when you indeed took over the

controls; correct?

oat

A. Yes, sir.
Q. What was the watch change aboard the J

LUCIA on January 15th? Do you know?

oc SOG

A: What do you mean by "watch change"?

Q. Were they on six-hour changes?

ee ee

A.. I don't know if they were on four,

eight, or six hours. I do not know.

ne

Q. ° When did you come on board the boat?
A. 2330.

Q. And when you came on board, who was on

EN ee

A. They were both in the wheelhouse.

Was anybody else in the '

Q. Okay. |
wheelhouse? :

A. No, sir.

Q. So when you got there, there were only :

three of you in LUCIA's pilothouse?

BS a SS SSE aa cae a Se ae

1-800-536-5255
www.psrdocs.com
Case 2:17-cv-04942-BWA-MBN Document 72-4 Filed 11/01/18 Page 6 of 26

Henry A. Costner
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

Page 53

1 A, Okay. Yes, sir.

2 Q. Okay. Was the tug included in the

3 predeparture meeting?

4 A. No, sir.

5 Q. And just tell us for the record what

6 was going to happen. What were y'all doing? I
7 know you're turning.

8 A. Right.

9 Q. Is that all there is to it, just a

10 turn?

11 A. No. Well, we were going to go down to
12 Buck Kreihs so, you know, you got to take a

13 long -- You know, the tug was there already when
14 I got on board. He was just laying alongside

15 with, like, a mooring line. He wasn't

16 connected. You know, he didn't have his working
17 line up.

18 Q. Okay.

19 A. So we actually talked about the tug,

20 you know, being a, quote, tractor as they call
21 them here, Z-drive-type boat being more
22 maneuverable, and then once they decided Don
23 was -- Noah was going to do the work and Don was
24 up there, Noah contacted the tug to get them to

25 go to 71 and the issue of fendering came up

 

A A A DI CTT A A Tw MSR DS LaLa hts SET Te a aE Re RSs ea Se a

Bee C Ea REE SE

Professional Shorthand Reporters, Inc. 1-800-536-5255
Offices in New Orleans and Baton Rouge www.psrdocs.com
Case 2:17-cv-04942-BWA-MBN Document 72-4 Filed 11/01/18 Page 7 of 26

Henry A. Costner

John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

8 tugboat that protects it from going in

10 of the barge.

 

BR RTE SEA eA DS RE AT co SRS

Professional Shorthand Reporters, Inc.
Offices in New Orleans and Baton Rouge

9 metal-to-metal contact with the side of the hull

11 Q. Okay. I'm going to show you a picture
12 of the WILLIAM S. We'll attach it as the

13 exhibit next in line. This is a picture of the

Page 54
1 then. /
2 Q. Okay.
3 A. So they sent a deckhand down there to
4 verify that there was fendering.
5 Q. Okay. Talk to me about fendering. |
6 What is that? |
7 A. That's the section on the bow of this

14 WILLIAM S on dry dock. Do you see this?
15 A. Yes, sir. Uh-huh (indicating
16 affirmatively).
17 Q. And the fendering, you see the
18 fendering on the bow of the boat?
19 A. Yes, sir.
20 Q. That's what we're talking about?
21 A. Yes, sir.
22 Q. A rubberized substance that surrounds
23 the bow?
24 A. Yes, sir.
25 Q. Why is it there?

eee ee ee

1-800-536-5255
www.psrdocs.com
Case 2:17-cv-04942-BWA-MBN Document 72-4 Filed 11/01/18 Page 8 of 26

Henry A. Costner
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

 

Page 55

1 A. To protect it from metal-to-metal
2 contact.
3 Q. What is metal-to-metal contact?
4 A. The metal on the tugboat to the metal
5 on the barge or the ship that it would be
6 assisting. |
7 Q. Why do you want it protected?
8 A. To keep from damaging it.
9 Q. Can metal-to-metal contact be
10 significant?
11 A. It could be.
12 Q. And have you ever seen metal-to-metal E
13 contact?
14 A. Not with a barge, no. Not witha
15 tugboat on the side of the ship, no.
16 Q. Have you ever seen metal-to-metal
17 contact?
18 A. Yes.
19 Q. And it can --
20 A. It can be significant.
21 Q. It can be very substantial; correct?
22 A. It could be.
23 Q. Costly to repair; correct?
24 A. Could be.
25 Q. And when you're dealing with tank
Professional Shorthand Reporters, Inc. 1-800-536-5255

Offices in New Orleans and Baton Rouge www.psrdocs.com
Case 2:17-cv-04942-BWA-MBN Document 72-4 Filed 11/01/18 Page 9 of 26

Henry A. Costner

John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Sareea eee

Page 56}
barges, it can trigger explosions; correct?
A. Well, in this particular barge, you've |

got -- Do you want me to draw this for you too?
Q. Yeah. What are you going to draw?

A. T'll just draw you the -- /

Q. We want you to draw it.

A. You see, you're not worrying about

explosions so much because if this is the hull
and we're looking at it, you know, down, if you

cut the hull in half and you're looking straight

Professional Shorthand Reporters, Inc.
Offices in New Orleans and Baton Rouge

eee

at it --
Q. You're telling us she's a double-hull
vessel?
A. She's a double-hull vessel. So these
are all ballasts -- |
Q. All right. |
A -- and this is cargo (indicating). :
Q. Okay.
A So if he knocks a hole in this, he's
just knocked a hole in the water tank, so to
speak.
Q. Okay. So you're not going to have an
explosion?
A. Should not. Right.
Q. Should not?

1-800-536-5255
www.psrdocs.com
Case 2:17-cv-04942-BWA-MBN Document 72-4 Filed 11/01/18 Page 10 of 26

Henry A. Costner
John W., Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

 

Page 57

1 A. Right.
2 Q. You hope not?
3 A. Exactly.
4 Q. Are you sophisticated enough to know
5 that at times you might have some fumes in the
6 ballast area?
7 A. Sure.
8 Q. And you know that fumes in the ballast
9 area and a puncture in the ballast area can lead
10 to bad things?
11 A. Absolutely.
12 Q. Okay. So the bottom line is that you
13 certainly want to avoid metal-to-metal contact;
14 correct?
15 A. (Witness nods head affirmatively.)
16 Q. Is that true?
17 A. Yes, sir.
18 Q. And you in your experience know this;
19 correct? /
20 A. Sure.
21 Q. And certainly you want to avoid it;
22 correct?
23 A. Correct.
24 Q. So you would certainly think it was
25 prudent of the WILLIAM S to make sure that there |
Professional Shorthand Reporters, Inc. 1-800-536-5255

Offices in New Orleans and Baton Rouge www.psrdocs.com
Case 2:17-cv-04942-BWA-MBN Document 72-4 Filed 11/01/18 Page 11 of 26

Henry A. Costner
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

 

 

 

Page 59
1 contact can conceivably lead to significant
2 problems; correct?
3 A. sure.
4 Q. Not only cosmetic damage but
5 substantial damages; true statement?
6 A. I don't think pushing, no. Not like
7 that. You might do some damage. You're not
8 going to do a lot of internal damage, no.
9 Q. Have you ever pushed with a
10 4,000-horsepower tug against the side of a boat
il where there's metal-to-metal contact?
12 MR. LeBLANC:
13 Objection. Argumentative.
14 EXAMINATION BY MR. HARRIS:
15 Q. Have you ever done that?
16 MR. LeBLANC:
17 Same objection.
18 THE WITNESS:
19 Have I ever done that? No.
20 EXAMINATION BY MR. HARRIS:
21 Q. Okay. Thank you. So there was a
22 discussion about the fendering and tell me about
23 that.
24 A. He was concerned that -- the WILLIAM S$
25 was concerned about the fendering so they sent a
Professional Shorthand Reporters, Inc. | 1-800-536-5255

Offices in New Orleans and Baton Rouge www.psrdocs.com
Case 2:17-cv-04942-BWA-MBN Document 72-4 Filed 11/01/18 Page 12 of 26

Henry A. Costner
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Fates

Professional Shorthand Reporters, Inc.
Offices in New Orleans and Baton Rouge

Reman

Page 60
deckhand down there with a flashlight and they
decided there was more than three feet of
fendering on the side of the hull -- :

Q. All right.

A. -- that he had three feet or better. :
Q. And the concern with the metal-to-metal :
contact is that when you're pushing on a barge |

with a low free board, then you have the :
opportunity with a tug like this to cause

metal-to-metal contact; true statement? E

A. Sure. Uh-huh (indicating |
affirmatively) . :
Q. Okay. And just so we all understand

:

each other, the metal to metal that we're

eee

talking about is this area below the putting of

the fendering system; correct?

Me ee

pe RP IR EGS SS NES MI A SSL SSS SES

A. Yes, sir. ;
Q. Okay. Essentially where we are
beginning to see the stem of the boat; correct?
A. Yes, sir.
Q. Okay. So do you know who initiated the
concern about the metal to metal? Was it the
deckhand or was it the skipper aboard the :
WILLIAM S? :

A. I'm not a hundred percent sure. I :

1-800-536-5255
www.psrdocs.com
Case 2:17-cv-04942-BWA-MBN Document 72-4 Filed 11/01/18 Page 13 of 26

Henry A. Costner
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

Page 69
1 A. While I was there. Whether they talked
2 about it before or not, I don't know. y
3 Q. Okay. But the placement of the line
4 was not made by you; correct?

5 A. Correct.

Re ree oN eae

6 Q. Nor was it made by the -- nor the
7 decision on where to place the line made by the
8 tug, the WILLIAM S; correct?

9 A. Correct.

rae

10 Q. The tug is following the directions of
11 the man conning the LUCIA; correct?

12 A. Yes, sir.

ee

13 Q. And just so we're all clear, your best

nares

14 estimate of where that line was placed on that

15 bitt was approximately 125, 140 feet from the

16 bow? :
17 A. Yes, sir. L
18 Q. Okay. Why was it placed there, 125 k

19 feet to 140 feet from the bow of the CARIBBEAN?

20 A. Why was it placed there? 4
21 Q. Yeah. |
22 A. So that he could pull him off the dock.

23 Q. Okay. And was it placed there for the b

ea bare

24 turn?

25 A. It remained there for the turn. Yes,

 

ae nL AE EON

TNE MEE NL CEN TTI Tae me COTTE RETESET RRR IEE ERM CEES TAD Ser ae RT eae Le EER oe Bi a ei ce i aaa a]

Professional Shorthand Reporters, Inc. 1-800-536-5255
Offices in New Orleans and Baton Rouge www.psrdocs.com
Case 2:17-cv-04942-BWA-MBN Document 72-4 Filed 11/01/18 Page 14 of 26

Henry A. Costner
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

 

Page 86

1 A. Correct.
2 Q. But you never heard that order, did J
3 you?
4 A. I did not hear it, no.
5 Q. Okay. So without that order, that
6 tugboat is not spooling in and out; fair
7 statement?
8 A. Yeah. Fair statement.
9 Q. All right. Let's talk about getting
10 off of the dock. Any issues?
11 A. No, sir. (
12 Q Undocking satisfactory; correct?
13 A. Correct.
14 QO Then after the vessel undocked, tell us
15 what then happened --
16 A. After --
17 Q. -- in just slow motion.
18 A. You want me to start at the dock and
19 then go? :
20 Q. Yes. Perfect. Thanks. |
21 A. All right. So we got the line up on :
22 the tug so now his first order was half straight :
23 in. So that means when he's telling him
24 straight in, he wants him 90 degrees to the hull
25 pushing straight in.
Professional Shorthand Reporters, Inc. ’ 1-800-536-5255

Offices in New Orleans and Baton Rouge www.psrdocs.com
Case 2:17-cv-04942-BWA-MBN Document 72-4 Filed 11/01/18 Page 15 of 26

Henry A. Costner
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

Page 116
1 be doing these things under these situations,
2 you to be watching and the captain to be there
3 kind of looking and Noah at the sticks?
4 A. I don't really know what you mean by
5 "commonplace." Does it happen every day? No.
6 Does it happens sometimes? Yes. Sometimes it
7 would just be the captain and you up there.
8 Sometimes it's just you and the captain or you
9 and the mate up there. So commonplace, no, but
10 when they're both up there, yes, one's doing the
11 work and one's watching what he's doing.
12 Q. Well, is the captain telling the mate
13 what to do?
14 A. No. Not at this stage, no.
15 Q. Okay. So what's happening when you've
16 got one-half straight in and backing hard?
17 A. So all -- you know, all he waits is for
18 him to come around. I can't remember. I'm

19 thinking it was three-quarters straight in was

20 the next order and then he starts coming around,
21 and we're probably between -- and I'm going to
22 say head. So this is -- this is the flow of the

23 river here so we're like this, and about 30 to
24 40 degrees into the turn he's asking him to come

25 up and that's when we get that he's worried

 

See eee TN ee TN ee TN ee TT Ea ee Tee cnee MN ITNT RENCE NT Tote ERE STOEL n TE PI AEE ORME cid IEE SR Fed RDERCE TET RE HEMET

Professional Shorthand Reporters, Inc. 1-800-536-5255

ee

Sm actA SCS

CEE

Se ee

See CR oe ce

es

q

E

Offices in New Orleans and Baton Rouge www.psrdocs.com
Case 2:17-cv-04942-BWA-MBN Document 72-4 Filed 11/01/18 Page 16 of 26

Henry A. Costner
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

Page 117
1 about, you know, the fendering, metal-to-metal

2 contact and he's only willing to push 40

Me

3 percent. And whether that be -- I don't know if

ee

4 it's 20 seconds or two minutes but -- Obviously
5 it's not two minutes, but I don't know exactly
6 how long that time elapse was.

7 Q. You've given me a lot of timing so I

8 don't know what the elapse starts from and ends c
9 to. What do you mean?

10 A. Well, I'm talking about from the time

11 he gave him the three-quarters to figure out

Cae

12 that he was only pushing 40 percent. I don't
13 know if it was 20 seconds or 30 seconds, 40
14 seconds. It wasn't two or three minutes, but it F
15 was -- you know, there was a delay between

16 giving the order and him telling him that he
17 wasn't comfortable with that and that he was a
18 only going to push 40 percent which was already

19 less than the original order.

Sa SE ronan

20 Q. Well, let me just get this straight.

Ere

21 So we've got an order one-half straight in;

eee

22 correct?
23 A. Correct. :
24 QO. Then that is followed by an order

ane

25 three-quarters straight in; correct?

 

= =e ae TT re — = " er ” — aysemaanca 2
SSSA Fa EN TSO TAS SSS GSS SSCS SS a Rene IST

Professional Shorthand Reporters, Inc. 1-800-536-5255
Offices in New Orleans and Baton Rouge www.psrdocs.com
Case 2:17-cv-04942-BWA-MBN Document 72-4 Filed 11/01/18 Page 17 of 26

Henry A. Costner
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

 

 

 

Page 121

1 command, push three quarters straight in, was

2 his response immediate or was there any kind of
3 delay?" And your answer was, "No, his response
4 was pretty immediate." Do you recall giving

5 testimony on the 20th of January, 2016?

6 A. Reading it -- I read it, yes. I don't
7 remember saying it, but I read it and I'm sure I
8 did give it, yes.

9 Q. Okay. And that was a truthful answer
LO five days after this collision; correct?

11 A. I would think so.

2 Q. Okay. So you would agree that the mate
13 gave an immediate response; correct?

14 MR. LeBLANC:

15 Object to form.

16 EXAMINATION BY MR. HARRIS:

17 Q. Is that your testimony? He gave an

18 immediate response?

19 A. The mate? You're talking --

20 Q. Excuse me.

21 A. -- about the WILLIAM $8?

22 Q. Excuse me. I'm talking about the

23 WILLIAM S gave an immediate response; correct?
24 A. That's what it says.

25 Q. Okay.

Professional Shorthand Reporters, Inc. 1-800-536-5255

Offices in New Orleans and Baton Rouge www.psrdocs.com
Case 2:17-cv-04942-BWA-MBN Document 72-4 Filed 11/01/18 Page 18 of 26

Henry A. Costner
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

Page 122

1 A. And I'll be honest with you. I don't

2 remember a hundred percent, no.

3 Q. But you remembered a hundred percent

4 back on the 21st of January, 2016; correct?

5 A. That's what I got, yes.

6 Q. Okay. And remember the first question
7 I asked you in this testimony, was it true and

8 correct, and you testified that it was; correct?
9 A. Yes. Yes. Best I can remember, yes,
10 it is.

11 Q. Okay. So the mate comes back and he

12 says -—- Excuse me.
13 A. The WILLIAM S.
14 Q. Sorry.
15 MR. HARRIS:
16 Forgive me, guys and gals. There is a

17 mate aboard the WILLIAM S and that's my silly
18 confusion.

19 EXAMINATION BY MR. HARRIS:

20 Q. The WILLIAM S comes back with a

21 response, "I can only give you 40 percent";
22 right?

23 A. Right. Uh-huh (indicating

24 affirmatively).

25 Q. And the reason for that was what?

 

 

 

Professional Shorthand Reporters, Inc. 1-800-536-5255
Offices in New Orleans and Baton Rouge www.psrdocs.com
Case 2:17-cv-04942-BWA-MBN Document 72-4 Filed 11/01/18 Page 19 of 26

Henry A. Costner
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

 

Page 123

1 A. He said he was worried about riding up.
2 Q. Okay. And where was the position of
3 your flotilla at the time?
4 A. My flotilla as in?
5 Q. Yeah.
6 A. I'm not understanding the question.
7 Q. The position of the CARIBBEAN and the
8 LUCIA at that time.
9 A. I don't --
10 Q. Position in the river.
11 A. Are you talking about the heading to
12 it? :
:

13 Q. Yes. Yes. q
14 A. Oh, probably like 30 -- 30 to 45
15 degrees.
16 Q. Okay. Now, you mentioned 30 to 40 --
17 A Yes.
18 Q. -- degrees earlier.
19 A Okay. So 30 to 40 degrees is fine
20 then.
21 Q. And at one point in your testimony you
22 said a third of the way into the turn. Okay?
23 A. Okay.
24 Q. Which 30 to 40 is almost close toa :
25 third but --
Professional Shorthand Reporters, Inc. a7 1-800-536-5255

Offices in New Orleans and Baton Rouge : www.psrdocs.com
Case 2:17-cv-04942-BWA-MBN Document 72-4 Filed 11/01/18 Page 20 of 26

Henry A. Costner
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

Page 124
1 A. Not quite.
2 Q. -- not quite.
3 A. If you do 180, it would be 60. Right.
4 Q. But we'll accept your testimony today.

5 30 to 40 degrees; right?

6 A. Yes, sir.

7 Q. What was the response? Excuse me. The
8 heading now was changing, 30 to 40 degrees? I

9 want to make sure we're clear on this.

10 A. Right. The heading is changing.

11 Q. What is the LUCIA's response to the

12 WILLIAM S response that I'm only going to give

13 you 40 percent?

14 A. He sent the deckhands down there to
15 look and told the WILLIAM S that he had -- I
16 don't recall exactly -- 18 inches or some amount

17 of fendering, that there wasn't an issue with
18 metal-to-metal contact.
19 Q. And in the evolution of the turn, if it

20 starts at --

 

=

Le

Po Rey PET

Pa eee

ree

Se ee

Mee

21 A. Right. This takes up time. Exactly.
22 Q. -- 00:10, where are we in the evolution
23 of the turn because the turn is still being made
24 while the deckhands are checking; right?
25 A. Correct.
Professional Shorthand Reporters, Inc. 1-800-536-5255

Offices in New Orleans and Baton Rouge www.psrdocs.com
Case 2:17-cv-04942-BWA-MBN Document 72-4 Filed 11/01/18 Page 21 of 26

Henry A. Costner
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

Page 134 B
1 Cutrere was the mate. So we've got two mates.

2 MR. RYAN:

Pe ee

3 I understand.

ees

4 EXAMINATION BY MR. HARRIS:

Meee re

5 Q. So we're talking now about mate Noah. q
6 A. Okay.
7 Q. And at some point during the turning |
8 evolution he decided to twist.
9 A. Correct.
10 Q. And how did that come about?
11 A. Because we were -- at this stage, you

12 know, we see you're going across so’he's just

13 thinking if you can increase the rate of turn

oe aes

14 some, you might be able to miss those barges,

eee

15 you know.
16 Q. Tell me about what time this occurred
17 and about where you were in the turning

18 evolution. :

sone

19 A. You know, I would say we were probably

20 almost straight across the river, you know,

Re ee ee

21 broadside to the river.

 

 

22 Q. Okay. So on a 90? :

23 A To the river. Yeah. :

a

24 QO. Yeah. q
25 A So -- and it probably didn't last 15

Professional Shorthand Reporters, Inc. 1-800-536-5255

Offices in New Orleans and Baton Rouge www. psrdocs.com
Case 2:17-cv-04942-BWA-MBN Document 72-4 Filed 11/01/18 Page 22 of 26

Henry A. Costner
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

 

 

Page 137

1 turn --
2 A. Sure.
3 Q. -- in three-quarters of a mile;
4, correct?
5 A. Right.
6 Q. Tf you went back, you could have
7 compensated for that in three-quarters of a :
8 mile; correct?
9 A. Yes.
10 Q. Okay. And you agreed with the mate's
11 suggestion to twist; correct? :
12 A. Yes. I did tell him he -- yeah, if he
13 thought it was best.
14 Q. In hindsight, that was a poor decision;
15 correct?
16 MR. RYAN:
17 Object to form.
18 THE WITNESS:
19 Probably so. :
20 EXAMINATION BY MR. HARRIS: |
21 >. QO. In fact, if you would have continued to
22. back, in-all likelihood, you would have not hit |
23 barge S-35; correct?
24 A. That is not correct, no.
25 Q. Can you say that with any certainty? '
Professional Shorthand Reporters, Inc. 1-800-536-5255

Offices in New Orleans and Baton Rouge www.psrdocs.com
Case 2:17-cv-04942-BWA-MBN Document 72-4 Filed 11/01/18 Page 23 of 26

Henry A. Costner
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Me

Professional Shorthand Reporters, Inc.
Offices in New Orleans and Baton Rouge

cia

Page 142 [|

because, like I say, that's going to pick up

speed. You're just trying to lift that stern
some and --
EXAMINATION BY MR. HARRIS:

Q. But the twist --

A. -- and pick up the rake.

Q. Yeah. The twisting did not prevent the
barge from continuing to move across the river?

A. Did not prevent it, no.

Q. No. In fact, it accelerated the barge
moving across the river because it took away
half of the backing power; true statement?
A. I would think it did accelerate. Sure.
Q. Yeah. And so the logical answer to my
question about didn't the order to twist
contribute to the casualty is, in fact, that it
did contribute to the casualty; fair statement?
MR. RYAN:

Objection.
THE WITNESS:
Yeah. I don't know.
MR. HARRIS:
Okay.
MR. LeBLANC:
Whenever you're at.a stopping point,

Bere eT eTT TIT  ay CR ORE OE TTT ENON AI ARS a Rh

1-800

RADU Nor el nee ee eR ORR P ORE SUR Mr TnL A Neer En

ene eae

Rona ORR ACS

RPE ES

Sere

SEMA ONS RECA ORR Rac

ee

TM

Seer Ae

SORE GOOG MG HLA AY

FE
e
2

;

TAGE oe

-536-5255
www. psrdocs.com
Case 2:17-cv-04942-BWA-MBN Document 72-4 Filed 11/01/18 Page 24 of 26

Henry A. Costner
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

 

Page 272

1 CARIBBEAN; fair?
2 A. Fair.
3 Q. The wheelman of the WILLIAM § at
4 sometime before the working line was connected
5 expressed some concern about fendering while we
6 were still at the Perry Street wharf; right?
7 A. While we were still at the Perry Street
8 wharf. I don't know if it was before he put up
9 the line or as he was putting up the line, you
10 know, to be hundred percent but -- |
11 Q. Before any operations began --
12 A. Before. Right. Yes, sir.
13 Q. -- he asked the question about
14 sufficient fendering?
15 A. Yes, sir.
16 Q. And do you recall two deck crew from
7 the LUCIA/CARIBBEAN being out there and going to
18 the specific spot where he was --
19 A. Yes, sir.
20 Q. -- facing up to inspect the situation?
21 A. Yes, sir.
22 Q. Did you hear over the radio what those ;
23 two guys told the WILLIAM S about fendering at
24 the dock or at the wharf?
25 A. Yes, sir.
Professional Shorthand Reporters, Inc. | | 1-800-536-5255

Offices in New Orleans and Baton Rouge www.psrdocs.com
Case 2:17-cv-04942-BWA-MBN Document 72-4 Filed 11/01/18 Page 25 of 26

Henry A. Costner
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

Page 277

1 this conversation at the wharf with the

2 WILLIAM § about fendering, there was a second

3 conversation out in the river; right?
4 A. Yes, sir.
5 Q. That's the one, as you told us a bunch

6 today, took place as the vessel was already into

7 its turn?
8 A. Yes, sir.
9 Q. And that's the one that took place with

10 the WILLIAM S, and you've given us your best

11 guess by looking at these diagrams of some times
12 and everything else today; right?

13 A. Yes, sir.

14 Q. But when that happened, once the

15 WILLIAM S comes on channel 71 and expresses some
16 concern for the second time, getting around the
17 river now, about fendering, how long did it take
18 for the LUCIA deck crew to get to that spot and
19 check it out again?

20 A. Fifteen seconds. Like I say, they're
21 sitting nearby, not far enough that the line, if
22 you were pulling and it parted, it wouldn't

23 break, waiting to turn him loose.

24 Q. And did you hear them, them being the

25 LUCIA deck crew, after that second inspection 15

 

sscersamani Sa aaoaRTe

en ee

ae

TT

SESH ET ee LEO REE PRR EES

sparaaaita

ae

EES PT SaaS a ac

Professional Shorthand Reporters, Inc. 1-800-536-5255
Offices in New Orleans and Baton Rouge www.psrdocs.com
Case 2:17-cv-04942-BWA-MBN Document 72-4 Filed 11/01/18 Page 26 of 26

Henry A. Costner
John W. Stone Oil Distributor, L.L.C., et al v. Penn Maritime, Inc., et al

 

Page 304

a

REPORTER'S CERTIFICATE
2 This certification is valid only for a
transcript accompanied by my original signature
3 and original required seal on this page.
4 I, LYNN DeROCHE SIMMONS, Certified Court
Reporter in and for the State of Louisiana, as
5 the officer before whom this testimony was
taken, do hereby certify that HENRY A. COSTNER,
6 after having been first duly sworn by me upon
authority of R.S. 37:2554, did testify as
7 hereinbefore set forth in the foregoing 303
pages;
8 That this testimony was reported by me in
the stenotype reporting method, was prepared and
9 transcribed by me or under my personal direction
and supervision, and is a true and correct
10 transcript to the best of my ability and
understanding;
11 That the transcript has been prepared in
compliance with transcript format guidelines
12 required by statute or by rules of the board;
That I am informed about the complete
13 arrangement, financial or otherwise, with the
person or entity making arrangements for
14 deposition services; that I have acted in
compliance with the prohibition on contractual
15 relationships as defined by Louisiana Code of
Civil Procedure Article 1434 and in rules and
16 advisory opinions of the board; that I have no
actual knowledge of any prohibited employment or

17 contractual relationship, direct or indirect,
between a court reporting firm and any party
18 litigant in this matter, nor is there any such

relationship between myself and a party litigant
19 in this matter;
That I am not related to counsel or to the
20 parties herein, nor am I otherwise interested in
the outcome of this matter.

 

 

 

 

21
22
23
24 LYNN DeROCHE SIMMONS, CCR
Certified Court Reporter
25 State of Louisiana
Professional Shorthand Reporters, Inc. 1-800-536-5255

Offices in New Orleans and Baton Rouge www.psrdocs.com
